Per curiam.
The State Bar of Georgia filed a formal complaint against respondent, alleging that he should be disbarred from the practice of law in Georgia due to his suspension from the practice of law by the Supreme Court of South Carolina (a violation of Standard 67 of State Bar Rule 4-102); his failure to respond to the State Bar of Georgia’s notice of investigation (a violation of Standard 68 of State Bar Rule 4-102); and his conduct which underlay the South Carolina suspension (violations of Standards 22, 23, and 44 of State Bar Rule 4-102). The State Bar noted in aggravation that respondent had been suspended from the practice of law in Georgia for two years in 1989. See In the Matter of Stanley B. Palmer, 259 Ga. 501 (384 SE2d 671) (1989). Respondent admitted violating Standards 67 and 68, and the *828Review Panel recommended that respondent be suspended from the practice of law for three years and that the suspension continue until respondent complied with the conditions of reinstatement set forth in the 1989 order suspending him for two years (passing all portions of the bar exam and complete refund of fee to the complaining parties).
Decided January 9, 1992 —
Reconsideration denied January 30, 1992.
William P. Smith III, General Counsel State Bar, Cynthia C. Hinrichs, Assistant General Counsel State Bar, for State Bar of Georgia.
After reviewing the record, we adopt the recommendation of the Review Panel and suspend respondent from the practice of law for three years, with the suspension to continue thereafter until respondent passes all portions of the Georgia bar examination and until respondent refunds the full fee paid to him by the complainants in the previous disciplinary action.

Three-year suspension.


Clarke, C. J., Weltner, P. J., Bell, Hunt, Benham and Fletcher, JJ., concur.